            Case 1:19-cv-10278-PBS Document 32 Filed 07/12/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
________________________________________
HYEWOONG YOON,                          )
Plaintiff,                               ) CA No.: 1:19-cv-10278 PBS
v.                                      )
SEYEON LEE a/k/a SE-YEON LEE a/k/a       )
SE YEON LEE a/k/a SE Y. LEE a/k/a       )
SE-Y. LEE,                              )
Defendant.                              )
________________________________________
HYEWOONG YOON,                          )
Plaintiff,                              ) CA No.: 1:19-cv-10280-WGY
v.                                      )
JUHYUNG LEE a/k/a JU-HYUNG LEE          )
a/k/a JU HYUNG LEE a/k/a                )
JU-H. LEE a/k/a JU H. LEE,              )
Defendant.                              )
________________________________________
HYEWOONG YOON,                          )
Plaintiff,                              ) CA No.: 1:19-CV-10281-ADB
v.                                      )
KOREAN BROADCASTING SYSTEM,             )
Defendant.                              )

                    JOINT SCHEDULING CONFERENCE STATEMENT

      Pursuant to Rule 16.1, counsel for the Parties have conferred and now submit this Joint
Scheduling Conference Statement in anticipation of the scheduling conference set for July 24,
2019.

   A. Proposed Pretrial Schedule.

       1.       Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by
                this Court’s Notice of Scheduling Conference must be completed by August 23,
                2019.

       2.       Fact Discovery.
           Case 1:19-cv-10278-PBS Document 32 Filed 07/12/19 Page 2 of 3



               a. Final Fact Discovery Deadline. All discovery, including written discovery and
                  depositions, other than expert discovery, must be completed by June 30, 2020.

      3.       Status Conference. A status conference will be held on February 25, 2020.

      4.       Expert Discovery.

               a. Trial experts for the party with the burden of proof must be designated, and
                  the information contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed,
                  by July 15, 2020.

               b. Rebuttal trial experts must be designated, and the information contemplated
                  by Fed. R. Civ. P. 26(a)(2) must be disclosed, by August 14, 2020.

               c. All trial experts must be deposed by September 30, 2020.

      5.       Dispositive Motions.

               a. Dispositive motions, such as motions for summary judgment or partial
                  summary judgment and motions for judgment on the pleadings, must be filed
                  by October 14, 2020 with the opposition due thirty days thereafter. In the case
                  of cross-motions, the deadlines and page limits for the filings other than the
                  Plaintiff’s initial motion are set forth in the Session’s Standing Order on
                  Summary Judgment Motions unless specifically modified.

      6.       Certifications. The parties’ certifications of compliance with Local Rule
               16.1(D)3) are being filed separately.

      7.       Trial by Judge.

               The parties at this time do not consent to a trial by magistrate, and are seeking a
               trial by judge.

                                                  Respectfully submitted,

/s/ Joseph Perl                                    /s/ Douglas S. Brooks
Joseph Perl                                        Douglas S. Brooks (BBO No. 636697)
Attorney for Plaintiff                             Joseph B. Hernandez (BBO No. 704223)
B.B.O. 680509                                      LibbyHoopes, P.C.
Law Office of Joseph Perl                          399 Boylston Street
203 Arlington St., Suite 2                         Boston, MA 02116
Watertown, MA 02478                                (617) 338-9300
781-704-7047
                                                   dbrooks@libbyhoopes.com
perl@perlattorney.com
                                                   jhernandez@libbyhoopes.com
          Case 1:19-cv-10278-PBS Document 32 Filed 07/12/19 Page 3 of 3




/s/ Bernard D. Posner_____
Bernard D. Posner
Attorney for Plaintiff
BBO No. 659020
FURMAN GREGORY DEPTULA
4 13TH Street, Suite 2
Boston, MA 02129
(617)886-6145
bernard@fgd-law.com




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2019 this document was filed through the ECF system
and was sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).



                                              /s /Bernard D. Posner

                                              Bernard D. Posner
